     Case 1:20-cr-00452-SDG-CCB Document 78 Filed 05/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                            CRIMINAL ACTION NO.
      v.                                    1:20-CR-452-SDG-CCB

JOHN WESLEY WADE (2),

      Defendant.


                                       ORDER

      On May 19, 2021, the Court held a pretrial conference regarding Defendant’s

motion to suppress evidence. (Doc. 75). The Court continued the case for 30 days,

or until June 18, 2021, to allow the parties time to attempt to reach a resolution

without the need for further litigation. The parties are directed to provide a status

report to the Court on or before June 18, 2021. At that time, if Defendant has not

withdrawn the motion to suppress, the Court will set a briefing schedule and a

deadline for Defendant to perfect the GPS portion of the motion.

      IT IS HEREBY ORDERED that the period between the date of the pretrial

conference, May 19, 2021, and the date that the parties are to provide a status

report, June 18, 2021, shall be excluded pursuant to the Speedy Trial Act, 18 U.S.C.

§§ 3161(h)(7)(A) and (B)(iv). The Court finds that the extension is necessary
     Case 1:20-cr-00452-SDG-CCB Document 78 Filed 05/21/21 Page 2 of 2




because the parties are attempting to resolve the case, which would obviate the

need to brief Defendant’s pending motion. Therefore, the ends of justice served by

granting the continuance outweigh the best interest of the public and the

Defendant in a speedy trial.

      IT IS SO ORDERED, this 21st day of May, 2021.




                                        2
